DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendments to the specifications submitted on 21 January 2022 are accepted.
Allowable Subject Matter
Claims 1-20 are allowed.  Considering claim 1, the prior art does not teach a piezoelectric actuator comprising: an upper piezoelectric bimorph beam, the upper piezoelectric bimorph beam having a first upper piezoelectric layer, a second upper piezoelectric layer and at least three upper electrode layers extending between a first end and a second end of the upper piezoelectric bimorph beam and wherein at least one of the three upper electrode layers is directly coupled to the first upper piezoelectric layer and the second upper piezoelectric layer and wherein the first end of the lower piezoelectric bimorph beam is coupled to the first end of the upper piezoelectric bimorph beam by a first joint and the second end of the lower piezoelectric bimorph beam is coupled to second end of the upper piezoelectric bimorph beam by a second joint in combination with the rest of the applicant’s claimed limitations.
Considering claim 10, the prior art does not teach a composite piezoelectric actuator comprising: an upper piezoelectric actuator unit comprising a first upper piezoelectric bimorph beam and a second upper piezoelectric bimorph beams are attached to each other at each of their respective ends by a joint directly connecting a 
Considering claim 16, the prior art does not teach a piezoelectric actuator comprising: a movable member; a first piezoelectric bimorph beam having a first piezoelectric layer and a second piezoelectric layer that are arranged between electrode layers extending from a first end to a second end of the first piezoelectric bimorph beam and at least one of the electrode layers is directly coupled to the first piezoelectric layer and the second piezoelectric layer wherein the first piezoelectric bimorph beam is coupled to the movable member in combination with the rest of the applicant’s claimed limitations.
References cited but that did not meet all the applicant’s claimed limitations are listed on the 892 sheet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837